DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 31 May 2022 is acknowledged.  The traversal is on the grounds that in Leduc the contaminant is present in the catholyte and not the anolyte.  This is not found persuasive.  The Examiner maintains that the anolyte circulation pipe of Leduc merely interconnects with the catholyte circulation pipe, thus regardless of where the impurity is initially generated, this impurity is still found in the anolyte circulation pipe connecting, at least indirectly, an anolyte inlet and an anolyte outlet, with any number of components that can be considered a vessel, wherein this anolyte circulation pipe comprises the adsorption filter, thus teaching the common technical feature of the groups.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 11a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11 (See Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 9, 10, 16, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 5 and 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the phrase “in particular” renders indefinite the material of the cathode.  
As to claim 8, the claim recites the limitation of a “suspension”.  However, claim 1, upon which claim 8 depends, already includes the limitation of a suspension.  Therefore, it is unclear as to if this limitation intends to refer back to the limitation of claim 1 or to refer to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 8, the claim recites the limitation of a “main vessel”.  However, claim 1, upon which claim 8 depends, already includes the limitation of a main vessel.  Therefore, it is unclear as to if this limitation intends to refer back to the limitation of claim 1 or to refer to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 8, the claim recites the limitation of a “first vessel”.  However, claim 1, upon which claim 8 depends, already includes the limitation of a first vessel.  Therefore, it is unclear as to if this limitation intends to refer back to the limitation of claim 1 or to refer to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 9, the claim recites that the apparatus comprises four electrolytic cells; however, claim 1, upon which claim 9 depends already includes an electrolytic cell.  Therefore, it is unclear as to if the limitations of claim 9 intend to include the cell of claim 1 or to refer to separate and distinct cells.  However, for the purpose of Examination the former has been interpreted.  
As to claim 10, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The use of the phrase “optionally” renders indefinite the cleaning means.
As to claim 17, the claim recites the limitation “said circulation loop”.  There is insufficient antecedent basis for this limitation in the claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 includes only limitations already found in claim 5, upon which claim 16 depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0308757 to Crettenand (Crettenand) in view of Foreign Patent Document No. WO 95/07374 to Bechtold et al. (Bechtold) and further in view of US Patent No. 3,701,719 to Leduc et al. (Leduc).
As to claim 1, Crettenand teaches an electrolytic reactor for reducing a vat dye, the reactor comprising an electrolytic cell (1/25/26) with an anode compartment (2) and a cathode compartment (3) separated by a membrane (6), the anode compartment (2) comprising an anode inlet (7) and an opposite anode outlet (8), the cathode compartment (3) comprising a cathode inlet (9) and a cathode outlet (10), the anode inlet (7) and the anode outlet (8) connected with an anolyte vessel (27/29) forming an anolyte circuit with an anolyte circulation pipe and the cathode inlet (9) and the cathode outlet (10) connected with a main vessel (28) forming a catholyte circuit with a catholyte circulation pipe (Paragraphs 0050-0054 and 0068-0072, Figures 1 and 5).  However, Crettenand fails to further teaches that the apparatus comprises any means for the removal of impurities in the anolyte circuit.  
However, Bechtold also discusses electrolytic vat dye reactors and teaches that the anode of these reactors is subject to clogging and must be cleaned (Lines 444-453).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Crettenand with a means for cleaning the anode side circuit of the cell in order to prevent clogging as taught by Bechtold.  However, Bechtold contemplates cleaning via polarity reversal or chemical detachment and fails to teach cleaning the anolyte through the use of an adsorption filter.  
However, Leduc also discusses organic electrolytic reactors wherein anode clogging is an issue (Column 2, Lines 55-59) and teaches that while it is known in the art to remove the clogging via methods in which the reactor is stopped (such as would be the case in Bechtold) (Column 1, Lines 51-57) an improved method comprises flowing the circulating electrolyte comprising the impurities causing the clogging through a series of filters including an adsorption filter.  This improved method allowing for continuous clogging prevention while not requiring the stopping of the reactor (Column 6, Line 38-64; Column 8, Line 45 to Column 9, Line 10).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the anolyte circuit of Crettenand with an adsorption filter in order to allow for the necessary anti-clogging treatment (as taught necessary by Bechtold) to occur without stopping of the reactor as taught by Leduc.  
As to claims 2 and 3, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claim 1.  Leduc further teaches that the filter comprises activated carbon (Column 8, Line 45 to Column 9, Line 10).
As to claim 4, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claim 1.  Leduc further teaches that the filter comprises particles with a particle size of, for example, 2 mm (10 mesh) (Column 8, Line 45 to Column 9, Line 10).
As to claims 5 and 16, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claim 1.  Crettenand further teaches that the cathode compartment comprises a particulate conductive carbon cathode (Paragraph 0069).
As to claim 6, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claim 1.  Crettenand further teaches that the catholyte comprises indigo (Paragraph 0088).  
As to claim 7, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claim 1.  Crettenand further teaches that the main vessel (28) is provided with a circulation loop for circulating a suspension of dye (Figure 5).
As to claims 8 and 18, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claim 7.  Crettenand further teaches that the main vessel (28) is coupled with a first vessel (20) wherein the suspension of dye can be prepared, such that the dye suspension from the first vessel (20) can be fed to the main vessel (28) and such that a leucodye can be fed from the main vessel (28) to the first vessel (20), thus forming a first suspension circulation loop (Paragraphs 0068-0072, Figure 5).
As to claim 9, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claim 1.  Crettenand further teaches that the reactor comprises a plurality of cells, for example, five (Paragraph 0040; Figure 1b).
As to claim 15, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claim 1.  Crettenand further teaches that the membrane comprises, for example Nafion, thus a membrane that is semipermeable (permeable to cations) (Paragraph 0051).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Crettenand, Bechtold and Leduc as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0242422 to Kurosu et al. (Kurosu).
As to claim 10, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claim 1.  As discussed above, the combination teaches the substitution of the chemical detachment cleaning method of Bechtold with the adsorption filter treatment of Leduc.  However, it would further have been obvious to one of ordinary skill in the art to combine the two known cleaning equivalents (MPEP 2144.06 II), allowing for a more flexible cell.  However, Bechtold fails to specifically teach how the chemical detachment method would occur.  However, Kurosu also discusses the chemical detachment type cleaning of an anode compartment and teaches that it is effectively achieved by the circulation of a cleaning fluid through the anode compartment (Paragraph 0063).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the apparatus of the combination with a cleaning means comprising a means for circulating a cleaning fluid through the anode compartment, and thus a means capable of supplying and removing one or more cleaning solutions and water through the anode chamber, as taught by Kurosu, with the reasonable expectation of effectively providing for the chemical detachment cleaning  of the combination.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Crettenand, Bechtold and Leduc as applied to claims 1 and 18 above, and further in view of US Patent Application Publication No. 2005/0121336 to Marte et al. (Marte).
As to claims 17 and 19, the combination of Crettenand, Bechtold and Leduc teaches the apparatus of claims 1 and 18.  As discussed above, Crettenand teaches that the apparatus comprises a circulation loop on the cathode side for feeding the dye suspension.  However, Crettenand fails to further teaches that the loop comprises an ultrasound apparatus.  However, Marte also discusses electrolytic vat dye reactors comprising cathode side circulation loop (17/17’’/17’’’/13/13’/13’’’) for feeding the dye suspension and teaches that the loop should comprise an ultrasonic vibrator (5) in order to promote dispersion of the dye (Paragraphs 0060; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cathode side circulation loop of Crettenand with an ultrasound apparatus in order to promote dispersion of the dye as taught by Marte, thus locating the ultrasound apparatus in a loop both upstream and downstream of the main vessel, and capable of circulating the first suspension prior to its delivery to the main vessel.  

Double Patenting
Claims 1, 5-10 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8 and 9 of copending Application No. 17/296,709 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending ‘709 include all the limitations of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794